         Case 1:18-cv-01957-CRC Document 16 Filed 04/19/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 JASON LEOPOLD, et al.,                           )
                                                  )
                        Plaintiffs,               )
                                                  )
        v.                                        )
                                                  )
 UNITED STATES DEPARTMENT OF                      )     Civil Action No. 18-1957 (CRC)
 HOMELAND SECURITY,                               )
                                                  )
                        Defendant.                )
                                                  )

                                      JOINT STATUS REPORT

       Pursuant to the Court’s October 25, 2018, Minute Order, Plaintiffs Jason Leopold, et al.,

and Defendant U.S. Department of Homeland Security respectfully submit this Joint Status

Report in this Freedom of Information Act (“FOIA”) case.

       This case concerns Plaintiffs’ FOIA request seeking (1) all emails sent or received by

former Secretary of Homeland Kirstjen Nielsen during the time period June 1, 2017, through the

date the search for responsive records is conducted; (2) all briefing books prepared by Secretary

Nielsen in preparation for any meeting she attended as Secretary of Homeland Security; (3) all

meeting minutes and other meeting summaries for meetings attended by Secretary Nielsen

during the time October 1, 2017, through the date the search for responsive records is conducted;

(4) Secretary Nielsen’s calendar and appointment book during the time period October 1, 2017,

through the date the search for responsive records is conducted; (5) Secretary Nielsen’s phone

call log during the time period October 1, 2017, through the date the search for responsive

records is conducted.
         Case 1:18-cv-01957-CRC Document 16 Filed 04/19/19 Page 2 of 3



       By letter dated April 15, 2019, Defendant informed Plaintiffs that Defendant had

reviewed 494 pages of potentially responsive records and was releasing in full 121 pages,

releasing in part 189 pages, and withholding in full 80 pages as part of its fifth interim release to

Plaintiffs. Defendant also determined that 45 pages were duplicates or not responsive.

Defendant sent 59 pages to other agencies for consultations. The parties agree that Defendant

will continue to process at least 250 pages per month.

       Pursuant to the Court’s Minute Order of October 25, 2018, the parties will file another

joint status report on June 18, 2019.

Dated: April 19, 2019                          Respectfully submitted,

                                               _/s/ Matthew Topic_________
                                               Matthew Topic
                                               (E-Mail: foia@loevy.com)
                                               LOEVY & LOEVY
                                               311 N. Aberdeen, Third Floor
                                               Chicago, Illinois 60607
                                               Tel.: (312) 243-5900
                                               Fax: (312) 243-5902
                                               Bar No. IL0037

                                               Matthew Schafer
                                               (E-Mail: matthew.schafer@buzzfeed.com)
                                               BUZZFEED INC.
                                               111 East 18th Street, 13th Floor
                                               New York, NY 10003
                                               Tel.: (646) 660-0693
                                               Fax: (212) 431-7461
                                               Bar No. 1008728

                                               Counsel for Plaintiff


                                               JESSIE K. LIU, D.C. Bar # 472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar # 924092
                                               Chief, Civil Division




                                                  2
Case 1:18-cv-01957-CRC Document 16 Filed 04/19/19 Page 3 of 3



                                   /s/ Paul Cirino
                           PAUL CIRINO
                           Assistant United States Attorney
                           Civil Division
                           U.S. Attorney’s Office for the District of Columbia
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           Phone: (202) 252-2529
                           Fax: (202) 252-2599
                           paul.cirino@usdoj.gov

                           Attorneys for Defendant




                              3
